Citation Nr: 0118912	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-01 040	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 13, 2000 decision of the Board of Veterans' Appeals 
(Board) in granting a 10 percent rating for polymorphous 
light eruption (PMLE) prior to January 8, 1993.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from November 1988 to 
August 1989 and from December 1990 until June 10, 1991.  

Historically, the veteran's original claim, and his very 
first claim for VA benefits, was received on January 8, 1993.  
The veteran initiated an appeal from a June 1, 1993 rating 
action which denied service connection for PMLE but an 
October 1994 rating action granted service connection for 
PMLE and assigned a noncompensable disability evaluation, 
both effective June 11, 1991 (the day after discharge from 
his last period of military service).  The veteran disagreed 
with that rating action and, subsequently, a February 1995 
rating action granted a 10 percent disability rating 
effective January 8, 1993 (date of receipt of the initial 
claim for service connection).  

In April 1997 the Board remanded the issue of service 
connection for PMLE, rated 10 percent disabling, to obtain 
information and records from medical care providers and to 
afford the veteran a VA dermatology examination for rating 
purposes.  Then, a September 13, 2000 Board decision 
determined that the criteria for a 10 percent rating for PMLE 
prior to January 8, 1993 had been met but denied a rating in 
excess of 10 percent for that disorder after January 8, 1993.  

By letter of May 3, 2001 the veteran was informed of a Motion 
for Review of the September 2000 Board decision on the 
grounds of CUE.  Specifically, the Board was to review 
whether a 10 percent rating for PMLE could be awarded prior 
to January 8, 1993 inasmuch as no claim of any kind had been 
received prior to that date and within one year of his 
discharge from his last period of military service, citing 
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 3.400(b)(2) (2000).  However, no response was received from 
the veteran.  




FINDINGS OF FACT

1.  The veteran had active military service from November 
1988 to August 1989 and from December 1990 until June 10, 
1991.  

2.  The veteran's original claim for service connection for 
PMLE, and his very first claim for VA benefits, was received 
on January 8, 1993, more than one year after discharge from 
his last period of active military service.  

3.  An October 1994 rating action granted service connection 
for PMLE and assigned a noncompensable disability evaluation, 
both effective June 11, 1991 (the day after discharge from 
his last period of military service) and since service 
connection has thus been in effect for more than 10 years the 
status of service connection for PMLE is protected.  

4.  The Board's decision of September 13, 2000 awarding a 
rating of 10 percent prior to January 8, 1993 relied upon the 
October 1994 rating decision awarding service connection 
effective June 11, 1991 and, thus, did not contain CUE.  


CONCLUSION OF LAW

The September 13, 2000 Board decision did not contain CUE.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400 through 20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. §§  20.1100, 20.1104 (2000).  
However, a final Board decision may be revised or reversed on 
the grounds of CUE. 38 U.S.C.A. §§ 5109A(a), 7111(a) (West 
Supp. 1999).  Review to determine whether CUE exists in a 
final Board decision may be initiated, as in this case, by 
the Board, on its own motion.  38 U.S.C.A. § 7111(c) (West 
Supp. 2000); 38 C.F.R. § 20.1400 (2000).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a). 

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record. 38 C.F.R. § 20.1403(b)(2).  

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error as defined by the United States Court of Appeals for 
Veterans Claims in Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994). 
Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 
6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 
Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 
10 Vet. App. 166 (1997).  Moreover, 38 C.F.R. § 20.1411(a) 
provides that the doctrine of the favorable resolution of 
reasonable doubt is not applicable in determinations of 
whether a prior Board decision contains CUE.  

History of the Case

The September 13, 2000 Board decision made the following 
findings of fact:

1.  PMLE was manifested by exfoliation, exudation 
and itching involving exposed surfaces prior to 
January 8, 1993. 

2.  PMLE has been manifested by no more than 
exfoliation, exudation and itching involving 
exposed surfaces during the entire period under 
consideration.  

Based on those findings of fact, the Board in September 13, 
2000 made the following conclusions of law:

1.  The criteria to warrant assignment of an 
evaluation of 10 percent for PMLE prior to 
January 8, 1993 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999). 

2.  The criteria to warrant assignment of an 
evaluation in excess of 10 percent for PMLE have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 
7806 (1999). 



Analysis

38 U.S.C.A. § 5110(a) provides that: 

Unless specifically provided otherwise in this 
chapter, the effective date of an award based on 
an original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor.  

38 U.S.C.A. § 5110(b)(1) provides that:

The effective date of an award of disability 
compensation to a veteran shall be the date 
following the date of the veteran's discharge or 
release if application therefor is received within 
one year from such date of discharge or release.  

38 U.S.C.A. § 5110(b)(2) provides that:

The effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.  

38 C.F.R. § 3.4000(b)(2) provides that as to the effective 
date for awards of service connection granted on the basis of 
direct incurrence during service, the effective date shall be 
the:  

Day following separation from active service or 
date entitlement arose if claim is received within 
1 year after separation from service; otherwise, 
date of receipt of claim, or date entitlement 
arose, whichever is later. 

The September 13, 2000 Board decision found that based on VA 
outpatient treatment (VAOPT) records from October 1991 to 
December 1992, the schedular rating criteria for a 10 percent 
rating for PMLE were met prior to the effective date for a 10 
percent rating set by the RO of January 8, 1993, by the 
February 1995 rating action.  However, no specific effective 
date was assigned by the Board and the Board decision neither 
cited, considered nor applied the laws and regulations 
governing effective dates.  

Here, the October 1994 rating action improperly awarded 
service connection for PMLE effective June 11, 1991, the day 
after discharge from active military, although no claim for 
service connection had been received within one year 
following discharge from active service on June 10, 1991.  
However, that award of service connection was made by an 
October 1994 rating action and not by the Board.  The Board 
may consider upon it own motion whether there was CUE in a 
prior Board decision but there are no laws or regulations 
with authorize the Board to consider, in the first instance 
and upon it's own motion and without first an initial 
adjudication (followed by an appeal), whether there was CUE 
in a determination by the RO.  Moreover, when service 
connection is in effect for a disorder for 10 years or more, 
service connection is protected and may not be severed except 
on a showing of fraud, a lack of requisite service, or 
character of discharge.  38 U.S.C.A. § 1159 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.957 (2000).  

38 C.F.R. § 3.957 also provides that "[t]he 10-year period 
will be computed from the effective date of the [VA] finding 
of service connection to the effective date of the rating 
decision severing service connection after compliance with 
§ 3.105(d) [which provides for a 60 day notification 
period]."  In other words, the 10 year period is not measure 
beginning with the October 1994 rating action but the 
effective date set by that rating action of June 11, 1991.  

Effective June 11, 2001, the 10 year period has been met and 
service connection for the veteran's PMLE can not now be 
severed nor can the effective date of the status of service 
connection, of June 11, 1991, now be changed.  

While this effective date of service connection of June 11, 
1991 was erroneously awarded, that award was (as noted above) 
made by the RO and not by the Board, is not now under 
consideration, and is protected.  

Accordingly, even though there was no original claim for 
service connection prior to receipt of the original claim for 
service connection on January 8, 1993 more than one year 
after service discharge, because the effective date of 
service connection of June 11, 1991 is now protected, a 10 
percent rating may be awarded prior to June 8, 1993.  The 
Board notes that there are no laws and regulations precluding 
the award of a compensable disability rating during a period 
of time when service connection was erroneously awarded in 
the first instance.  

The Board again emphasizes that any initial error that was 
made in the assignment of the proper effective date for 
service connection for PMLE was made by the RO and not by the 
Board and, thus, the Board may not upon its own motion 
consider whether there was CUE in RO's assignment of the 
effective date of June 11, 1991 for service connection for 
PMLE.  


ORDER

The motion for revision of the September 13, 2000 Board 
decision on the grounds of CUE is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

